Citation Nr: 1328337	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  12-17 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to basic eligibility for VA 
non-service-connected pension benefits.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel










INTRODUCTION

The appellant served in the Philippine Scouts from June 1946 
to March 1949.  He has also reported that he served with the 
United States Armed Forces of the Far East (USAFFE) from 
1941 to 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2011 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board notes that, in addition to the paper claims file, 
there is an electronic (Virtual VA) file associated with the 
appellant's claim.  A review of the documents in the 
electronic file reveals that they are either duplicative of 
the evidence in the paper claims file or are irrelevant to 
the issue on appeal.

In August 2013, the Vice Chairman of the Board granted a 
motion to advance this appeal on the Board's docket on her 
own motion, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) 
and 38 C.F.R. § 20.900(c) (2012).


FINDINGS OF FACT

1.  In a final June 2008 decision, the Board denied the 
appellant's claim for basic eligibility for VA non-service-
connected pension benefits.

2.  In a final April 2009 rating decision, the RO denied the 
appellant's petition to reopen his claim for basic 
eligibility for VA non-service-connected pension benefits.

3.  Additional evidence associated with the claims file 
since the RO's April 2009 decision is cumulative or 
redundant of evidence previously of record and/or does not 
raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The April 2009 RO decision that denied the appellant's 
claim for basic eligibility for VA non-service-connected 
pension benefits is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2012)].

2.  New and material evidence has not been received to 
reopen the claim for basic eligibility for VA non-service-
connected pension benefits.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant maintains that his service should be 
considered "active military service" for purposes of 
establishing basic eligibility for VA non-service-connected 
pension benefits.  He claims that his service from June 1946 
to March 1949-to particularly include his service in Guam-
was with a regular component of the U.S. Army.  He also 
alleges that he had service with the USAFFE from 1941 to 
1945.

I.  Preliminary Considerations

A.  Additional Evidence

The RO furnished the appellant a statement of the case (SOC) 
relative to the matter here on appeal in June 2012.  
Thereafter, evidentiary documents (specifically, an 
Honorable Discharge certificate and March 1949 letter from 
Headquarters, Philippine Command) were added to the claims 
file in connection with the submission of a VA Form 9 
(Appeal to Board of Veterans' Appeals) in July 2012, and a 
motion for reconsideration that was dated in January 2013 
and received at the Board in March 2013.  The Board has 
reviewed the documents and finds that they are duplicative 
of evidence already of record and considered in the June 
2012 SOC.  Accordingly, there is no need to return the case 
to the RO for further consideration or, alternatively, to 
solicit a waiver of RO review from the appellant.  See 
38 C.F.R. §§ 19.31, 20.1304(c) (2012).  Furthermore, the 
motion for reconsideration was denied by a June 2013 letter.

B.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2013)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2013); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 
(Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) 
(removing the prior requirement that VA ask the claimant to 
provide any pertinent evidence in his possession).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in the context of a claim to reopen, VA is required to 
send a specific notice letter to the claimant that: (1) 
notifies him or her of the evidence and information 
necessary to reopen the claim (i.e., describes what is meant 
by new and material evidence); (2) identifies what specific 
evidence is required to substantiate the element or elements 
needed that were found insufficient in the prior denial on 
the merits; and (3) provides general VCAA notice for the 
underlying claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 
5) effective date of the disability.  

Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Pelegrini, supra.  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004).

In the present case, the RO did not provide any VCAA notice 
to the appellant with respect to his claim to reopen.  Under 
the circumstances of this case, however, that error was 
harmless.  As discussed in further detail below, neither the 
appellant's documented Philippine Scouts service nor his 
claimed service with the USAFFE is the type of service that 
can make him eligible VA for non-service-connected pension 
benefits.  In Palor v. Nicholson, 21 Vet. App. 202, 209-210 
(2007), the Court found, in the case of a claimant who was 
not found to have service that would qualify him for veteran 
status, that VA's failure to inform him of the methods for 
proving veteran status did not prejudice the claimant.  The 
appellant in this case, as in Palor, is ineligible for VA 
non-service-connected pension benefits as a matter of law.  
As such, VA's failure to provide VCAA notice with respect to 
his petition to reopen cannot affect the outcome of the 
claim, and no corrective action is required.

With respect to the duty to assist, the record reflects 
that, based on information he provided in association with 
his prior claims for benefits, the RO sought service 
department verification of the appellant's service.  Based 
on the response received, and other documents of record 
issued by the service department, the RO determined that the 
appellant did not have qualifying service, and that he was 
ineligible for VA non-service-connected pension benefits as 
a matter of law.  There is no indication that information 
submitted by VA to the service department for the purposes 
of certifying his service was erroneous or incomplete.  See, 
e.g., Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 
2008).  No further development action is required.

II.  Analysis

In order to be eligible for VA non-service-connected pension 
benefits under 38 U.S.C.A. §§ 1513 or 1521, a person must 
have served in the active military, naval, or air service 
during a period of war.  38 U.S.C.A. §§ 1513(a), 1521(j) 
(West 2002).  By statute, service in the Philippine Scouts 
under section 14 of the Armed Forces Voluntary Recruitment 
Act of 1945 (Pub. L. No. 190) shall not be deemed to have 
been active military, naval, or air service for purposes of 
eligibility for some VA benefits, including non-service-
connected pension.  38 U.S.C.A. § 107(b) (West Supp. 2013).  
VA regulations clarify that all enlistments in the 
Philippine Scouts between October 6, 1945, and June 30, 
1947, inclusive, were made under Pub. L. No. 190, as that 
law constituted the sole authority for such enlistments 
during that period.  38 C.F.R. § 3.40(b) (2012).

In cases such as this, the relevant question is whether 
qualifying service is shown.  Soria v. Brown, 118 F.3d 747 
(Fed. Cir. 1997).  Where service department certification is 
required, the service department's decision on the matter is 
conclusive and binding on VA.  38 C.F.R. § 3.203(c) (2012).  
See Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the 
United States service department does not verify the claimed 
service, the applicant's only recourse lies within the 
relevant service department; not with VA.  A claimant is not 
eligible for VA benefits based on Philippine service unless 
a United States service department documents or certifies 
the claimed service.  38 C.F.R. § 3.203 (2012); Soria, 
supra.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of a decision and 
may not be revised on the same factual basis except by a 
duly constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2012).  The claimant has one year from notification of an 
RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302 
(2012).

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2012).

The Court has held that the determination of whether newly 
submitted evidence raises a reasonable possibility of 
substantiating the claim should be considered a component of 
the question of what is new and material evidence, rather 
than a separate determination to be made after the Board has 
found that evidence is new and material.  See Shade v. 
Shinseki, 24 Vet. App. 110 (2010).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence shows that the RO 
initially denied the appellant's claim for VA non-service-
connected pension benefits in a May 2005 decision.  The 
appellant appealed the May 2005 decision to the Board, and 
the Board denied the appeal by a decision entered in June 
2008.

At the time of the Board's June 2008 decision, the evidence 
included a Separation Qualification Record, issued by the 
U.S. Army, reflecting that the appellant had service in the 
Philippine Scouts (with an Army Serial No. prefix "PS") from 
June 1946 to March 1949; a WD AFO Form 53 (Enlisted Record 
and Report of Separation), issued by the U.S. Army, 
reflecting that the appellant had service in the Philippine 
Scouts from June 1946 to March 1949, to include service in 
Guam; an Honorable Discharge certificate, issued by the U.S. 
Army, indicating that the appellant was discharged from the 
U.S. Army in March 1949; and a March 1949 letter to the 
appellant from Headquarters, Philippine Command, expressing 
appreciation for the appellant's service as a Philippine 
Scout.  The evidence also included a May 2006 communication 
from the National Personnel Records Center, reflecting that, 
although the appellant's service records were fire-related, 
and no separation documents were available from which to 
verify active duty dates, alternative record sources showed 
that the appellant had service from June 1946 to March 1949; 
and the appellant's written assertions to the effect that 
his service from June 1946 to March 1949-to particularly 
include his service in Guam-was with a regular component of 
the U.S. Army, and that he also had service with the USAFFE 
from 1941 to 1945.

Based on review of the evidence, the Board determined that 
the appellant had enlisted in the Philippine Scouts in June 
1946; that his enlistment was made under the provisions of 
Pub. L. No. 190; and that his service, therefore, was not 
deemed active military, naval, or air service for purposes 
of eligibility for VA non-service-connected pension 
benefits.  The Board also determined that, even if verified, 
there could also be no eligibility based on service in the 
USAFFE prior to July 1, 1946.  See 38 U.S.C.A. § 107(a) 
(West Supp. 2013).

The record reflects that the Board mailed its June 2008 
rating decision, with notice of his appellate rights, to the 
appellant's address of record.  It was not returned as 
undeliverable, and the appellant did not appeal the Board's 
decision to the Court.  In addition, in June 2013, the Board 
denied the appellant's January 2013 motion for 
reconsideration of its June 2008 decision.  See 38 C.F.R. 
§ 20.1000 (2012).  As such, the Board's June 2008 decision 
was, and remains, final.

In March 2009, the appellant wrote the RO and asked that his 
claim be reopened.  He reiterated his assertion that his 
service should qualify him for VA non-service-connected 
pension benefits, and submitted a duplicate copy of 
previously received WD AFO Form 53, reflecting that he had 
service in the Philippine Scouts from June 1946 to March 
1949.

In an April 2009 decision, the RO denied the appellant's 
petition to reopen his claim for basic eligibility for VA 
non-service-connected pension benefits.  He was advised of 
the RO's decision, and of his appellate rights, and he filed 
a timely NOD in May 2009.  With his NOD, he submitted 
duplicate copies of the previously received Separation 
Qualification Record reflecting that he had service in the 
Philippine Scouts from June 1946 to March 1949, the 
previously received Honorable Discharge certificate 
indicating that he was discharged from the U.S. Army in 
March 1949, and the previously received March 1949 letter 
from Headquarters, Philippine Command, expressing 
appreciation for his service as a Philippine Scout.

The RO issued the appellant a SOC in August 2009, and the 
appellant filed a substantive appeal.  However, inasmuch as 
the substantive appeal was not received until August 2010-
more than a year after the date of mailing of the RO's April 
2009 decision, and more than 60 days after issuance of the 
August 2009 SOC-the RO closed the appeal as untimely filed.  
The RO mailed its decision with respect to the timeliness of 
his appeal, with notice of his appellate rights, to the 
appellant's address of record.  It was not returned as 
undeliverable, and the appellant did not appeal the RO's 
determination.  As a result, the RO's April 2009 decision 
(as well as the RO's subsequent decision as to timeliness) 
became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) 
[(2012)].

In this regard, the Board has considered the applicability 
of 38 C.F.R. § 3.156(b), which provides that, when new and 
material evidence is received prior to the expiration of the 
appeal period, it will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  However, in the instant case, such 
regulation is inapplicable as all of the evidence submitted 
within a year of the RO's April 2009 decision, to include 
the evidence submitted with his NOD (and considered in 
August 2009 SOC), was either duplicative of the evidence 
previously before the Board in June 2008 or-in  the case of 
his application for a one-time payment from the Filipino 
Veterans Equity Compensation (FVEC) Fund, received in August 
2009-contained no new information pertinent to his claim for 
basic eligibility for VA non-service-connected pension 
benefits.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. 
Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 
(2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  
Thereafter, the RO received his petition to reopen the claim 
in July 2011.

The evidence received since the time of the RO's April 2009 
decision consists of additional duplicate copies of the 
previously submitted Separation Qualification Record, WD AFO 
Form 53, Honorable Discharge certificate, and March 1949 
letter from Headquarters, Philippine Command; repeated 
written assertions from the appellant that his service 
should qualify him for non-service-connected pension 
benefits; his application for a one-time payment from the 
FVEC Fund; and materials purporting to document his 
identity, to include a Philippine Postal Identity Card.

The duplicate copies of the previously submitted Separation 
Qualification Record, WD AFO Form 53, Honorable Discharge 
certificate, and March 1949 letter from Headquarters, 
Philippine Command are, by definition, cumulative and 
redundant of the evidence of record at the time of the RO's 
decision April 2009 and, therefore, are not new.  The 
appellant's written statements likewise amount to 
reiterations of arguments previously advanced, and are not 
new.

The appellant's application for a one-time payment from the 
FVEC Fund, and materials purporting to document his identity 
are "new," in the sense that they were not of record in 
April 2009.  However, none of those documents contain any 
additional, meaningful information bearing on the nature of 
his service, so as raise a reasonable possibility of 
substantiating his claim.  As such, they are not material.

The Board is sympathetic to the appellant's situation, and 
does not question the sincerity of his belief that he is 
entitled to the benefit he seeks.  However, inasmuch as the 
evidence received since the time of the RO's April 2009 
decision is not both new and material, the petition to 
reopen must be denied.


ORDER

As new and material evidence has not been received, the 
claim of entitlement to basic eligibility for VA non-
service-connected pension benefits is not reopened and the 
appeal is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


